Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Response to Restriction Requirement filed on 8/25/2022.

Election/Restrictions
Applicant's election with traverse of Species XI (Fig. 18) in the reply filed on 8/25/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to examine species I, III, IV, V, VII, X, and XI on the merits.  This is not found persuasive because searching each different species would require the use of additional search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 10, 15-16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021, 8/5/2021, 11/3/2021, 5/4/2022, 5/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14, 19 objected to because of the following informalities:
Claim 14, line 2: “disposed an integrated circuit chip disposed” is grammatically incorrect.
Claim 19, line 2: “disposed a passive component” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar (US 2020/0075839 A1) in view of Leitgeb et al. (US 2017/0320726 A1) in view of Zou et al. (US 2017/0041719 A1)
Regarding claim 1, Sooriakumar discloses a sound producing package structure (Fig. 12), comprising:
a shell (1202 and 1204) comprising a top structure (top of 1202), a bottom structure (1204) and a sidewall structure (side of 1202); and
a chip (1230), disposed inside the shell (Fig. 12) and configured to produce an acoustic wave (¶ 0055), wherein the chip comprises a thin film structure (Fig. 2A: 202, 206 which correspond to elements of 1230 of Fig. 12) (¶ 0045, 0050) and an actuator (21 which corresponds to elements of 1230 of Fig. 12) configured to actuate the thin film structure (¶ 0051), and the thin film structure is substantially parallel to the top structure and the bottom structure (see Fig. 12);

Sooriakumar is not relied upon to disclose wherein a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening.
In a similar field of endeavor, Leitgeb discloses (Figs. 1-3) wherein a cap (108) and a base (102) each have an opening (112), and an acoustic wave propagates outwards through each of the openings (¶ 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the cap (1201) and the base (1204) (of Sooriakumar) each have an opening, and an acoustic wave propagates outwards through each of the openings,
the motivation being to form a sound connection between an interior and an outside of the package (Leitgeb - ¶ 0065).
Sooriakumar-Leitgeb is not relied upon to disclose wherein a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening.
In a similar field of endeavor, Zou discloses wherein a first opening (13) is formed on either one of the sidewall structure (Fig. 5) and the top structure (Fig. 6), and the acoustic wave propagates outwards through the first opening (¶ 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the housing (1202 of Sooriakumar) having the opening in the top structure (in view of Leitgeb, and also as taught by Zou) with a housing having the opening in the sidewall structure (as taught by Zou),
which would result in: wherein a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening,
the motivation being to perform the simple substitution of one housing for another to obtain predictable results of a housing with an opening out of which an acoustic wave can propagate. MPEP § 2143(B).
Regarding claim 9, Sooriakumar-Leitgeb-Zou discloses the sound producing package structure of claim 1, and Sooriakumar discloses wherein a top area of the top structure is larger than a side area of the sidewall structure (see Fig. 12).
Regarding claim 12, Sooriakumar-Leitgeb-Zou discloses the sound producing package structure of claim 1, wherein the actuator comprises a piezoelectric actuator, an electrostatic actuator, an electromagnetic actuator or an electrothermal actuator (¶ 0038).
Regarding claim 13, Sooriakumar discloses a manufacturing method of a sound producing package structure (Fig. 12), comprising:
providing a bottom structure (1205);
disposing a chip (1230) on the bottom structure (Fig. 12), wherein the chip configured to produce an acoustic wave (¶ 0055) comprises a thin film structure (Fig. 2A: 202, 206 which correspond to elements of 1230 of Fig. 12) (¶ 0045, 0050) and an actuator (21 which corresponds to elements of 1230 of Fig. 12) configured to actuate the thin film structure (¶ 0051); and
disposing a sidewall structure (side of 1202) and a top structure (top of 1202) on the bottom structure (1204) (see Fig. 12), wherein the top structure, the bottom structure and the sidewall structure form a shell (see Fig. 12);
wherein the chip (1230) is inside the shell (see Fig. 12), the thin film structure of the chip is substantially parallel to the top structure and the bottom structure (see Fig. 12), 
Sooriakumar is not relied upon to disclose a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening.
In a similar field of endeavor, Leitgeb discloses (Figs. 1-3) wherein a cap (108) and a base (102) each have an opening (112), and an acoustic wave propagates outwards through each of the openings (¶ 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the cap (1201) and the base (1204) (of Sooriakumar) each have an opening, and an acoustic wave propagates outwards through each of the openings,
the motivation being to form a sound connection between an interior and an outside of the package (Leitgeb - ¶ 0065).
Sooriakumar-Leitgeb is not relied upon to disclose a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening.
In a similar field of endeavor, Zou discloses wherein a first opening (13) is formed on either one of the sidewall structure (Fig. 5) and the top structure (Fig. 6), and the acoustic wave propagates outwards through the first opening (¶ 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the housing (1202 of Sooriakumar) having the opening in the top structure (in view of Leitgeb, and also as taught by Zou) with a housing having the opening in the sidewall structure (as taught by Zou),
which would result in: wherein a first opening is formed on the sidewall structure, and the acoustic wave propagates outwards through the first opening,
the motivation being to perform the simple substitution of one housing for another to obtain predictable results of a housing with an opening out of which an acoustic wave can propagate. MPEP § 2143(B).

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Zou in view of Dehe (US 2012/0207332 A1)
Regarding claim 2, Sooriakumar-Leitgeb-Zou discloses the sound producing package structure of claim 1, and Sooriakumar discloses further comprising a driver (1252) (Fig. 12).
Sooriakumar-Leitgeb-Zou is not relied upon to disclose an integrated circuit chip.
In a similar field of endeavor, Dehe discloses using an integrated circuit chip (ASIC 40) as a driver in a MEMS speaker housing (Fig. 18) (¶ 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the driver of Sooriakumar with the driver of Dehe that is an ASIC, 
which would result in: further comprising an integrated circuit chip,
the motivation being to perform the simple substitution of one driver for another to obtain predictable results of circuitry located in a MEMS housing for driving a speaker. MPEP § 2143(B).
Regarding claim 14, Sooriakumar-Leitgeb-Zou discloses the manufacturing method of claim 13, and Sooriakumar discloses further comprising:
disposed a driver (1252) disposed on the bottom structure (Fig. 12).
Sooriakumar-Leitgeb-Zou is not relied upon to disclose disposed an integrated circuit chip disposed on the bottom structure.
In a similar field of endeavor, Dehe discloses using an integrated circuit chip (ASIC 40) as a driver in a MEMS speaker housing (Fig. 18) (¶ 0069), the integrated circuit chip disposed on the bottom structure (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the driver of Sooriakumar with the driver of Dehe that is an ASIC, 
which would result in: further comprising disposed an integrated circuit chip disposed on the bottom structure,
the motivation being to perform the simple substitution of one driver for another to obtain predictable results of circuitry located in a MEMS housing for driving a speaker. MPEP § 2143(B).

Claim(s) 3, 5-8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Zou in view of Dehe in view of Brioschi et al. (US 2017/0006368 A1)
Regarding claim 3, Sooriakumar-Leitgeb-Zou-Dehe discloses the sound producing package structure of claim 2.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell.
In a similar field of endeavor, Brioschi discloses wherein the chip (5) overlaps the integrated circuit chip (6) in a normal direction of the bottom structure (7) of the shell (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell,
the motivation being to reduce the overall area occupied without increasing the total thickness of the package structure and/or to allow the chip and integrated circuit chip to have larger dimensions given the same area occupied, to the advantage of performance (Brioschi - ¶ 0133).
Regarding claim 5, Sooriakumar-Leitgeb-Zou-Dehe discloses the sound producing package structure of claim 2.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose further comprising a connecting component in contact with the chip and the integrated circuit chip.
In a similar field of endeavor, Brioschi discloses wherein the chip (5) overlaps the integrated circuit chip (6) in a normal direction of the bottom structure (7) of the shell (Fig. 3), and
a connecting component (41) in contact with the chip and the integrated circuit chip (Fig. 3) (¶ 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell, and
a connecting component in contact with the chip and the integrated circuit chip,
the motivation being to reduce the overall area occupied without increasing the total thickness of the package structure and/or to allow the chip and integrated circuit chip to have larger dimensions given the same area occupied, to the advantage of performance (Brioschi - ¶ 0133); and to fix the chip to the integrated circuit chip (Brioschi - ¶ 0132).
Regarding claim 6, Sooriakumar-Leitgeb-Zou-Dehe-Brioschi discloses the sound producing package structure of claim 5, and Brioschi discloses wherein the connecting component (41) is between the chip (5) and the integrated circuit chip (6) in a normal direction of the bottom structure of the shell (Fig. 3).
The teachings of Brioschi relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Brioschi for the same reasons set forth above in the claim 5 rejection.
Regarding claim 7, Sooriakumar-Leitgeb-Zou-Dehe-Brioschi discloses the sound producing package structure of claim 6, and Brioschi discloses further comprising a passive component (22) and another connecting component (41 above 22) in contact with the chip (5) and the passive component (22) (Fig. 3), wherein the passive component (22) and the integrated circuit chip (6) are between the bottom structure (7) of the shell and the chip (5) (Fig. 3).
The teachings of Brioschi relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Brioschi for the same reasons set forth above in the claim 5 rejection.
Regarding claim 8, Sooriakumar-Leitgeb-Zou-Dehe-Brioschi discloses the sound producing package structure of claim 5, and Brioschi discloses wherein the connecting component is conductive (¶ 0132: soldering paste).
The teachings of Brioschi relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Brioschi for the same reasons set forth above in the claim 5 rejection.
Regarding claim 17, Sooriakumar-Leitgeb-Zou-Dehe discloses the manufacturing method of claim 14.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose further comprising: forming a connecting component in contact with the chip and the integrated circuit chip.
In a similar field of endeavor, Brioschi discloses wherein the chip (5) overlaps the integrated circuit chip (6) in a normal direction of the bottom structure (7) of the shell (Fig. 3), and
forming a connecting component (41) in contact with the chip (5) and the integrated circuit chip (6) (Fig. 3 and ¶ 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell, and
forming a connecting component in contact with the chip and the integrated circuit chip,
the motivation being to reduce the overall area occupied without increasing the total thickness of the package structure and/or to allow the chip and integrated circuit chip to have larger dimensions given the same area occupied, to the advantage of performance (Brioschi - ¶ 0133).
Regarding claim 19, Sooriakumar-Leitgeb-Zou-Dehe-Brioschi discloses the manufacturing method of claim 17, and Brioschi discloses further comprising:
disposed a passive component (22) on the bottom structure (7) before disposing the chip (5) on the bottom structure (7) and disposing the sidewall structure and the top structure (2) on the bottom structure (7) (Figs. 5-8 and ¶ 0134),
wherein the integrated circuit chip (6) is disposed on the bottom structure (7) before disposing the chip (5) on the bottom structure and disposing the sidewall structure and the top structure (2) on the bottom structure (7) (Figs. 5-8 and ¶ 0134), the chip (5) is disposed on the passive component (22) and the integrated circuit chip (6) before disposing the sidewall structure and the top structure (2) on the bottom structure (7) (Figs. 5-8 and ¶ 0134), and the chip (5) is connected to the passive component (22) by another connecting component (41 above 22) (Fig. 3).
The teachings of Brioschi relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Brioschi for the same reasons set forth above in the claim 17 rejection.

Claim(s) 3, 5, 6, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Zou in view of Dehe in view of Goida (US 2012/0027234 A1)
Regarding claim 3, Sooriakumar-Leitgeb-Zou-Dehe discloses the sound producing package structure of claim 2.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell.
In a similar field of endeavor, Goida discloses wherein the chip (18) overlaps the integrated circuit chip (30) in a normal direction of the bottom structure (36) of the shell (Fig. 3), applicable to a speaker chip (¶ 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell,
the motivation being to reduce the size/footprint of the package and/or to protect the diaphragm from environmental debris (Goida - ¶ 0048).
Regarding claim 5, Sooriakumar-Leitgeb-Zou-Dehe discloses the sound producing package structure of claim 2.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose further comprising a connecting component in contact with the chip and the integrated circuit chip.
In a similar field of endeavor, Goida discloses wherein the chip (18) overlaps the integrated circuit chip (30) in a normal direction of the bottom structure (36) of the shell (Fig. 3), applicable to a speaker chip (¶ 0057), and
a connecting component in contact with the chip and the integrated circuit chip ((a) ¶ 0039: adhesive connecting component, or (b) ¶ 0046: wire connecting component 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell, and
a connecting component in contact with the chip and the integrated circuit chip.
the motivation being to reduce the size/footprint of the package and/or to protect the diaphragm from environmental debris (Goida - ¶ 0048); and (a) to secure the chip to the ASIC (Goida - ¶ 0039) or (b) to electrically connect the chip and ASIC (Goida - ¶ 0046)).
Regarding claim 6, Sooriakumar-Leitgeb-Zou-Dehe-Goida discloses the sound producing package structure of claim 5, and Goida discloses wherein the connecting component is between the chip and the integrated circuit chip in a normal direction of the bottom structure of the shell (¶ 0039).
The teachings of Goida relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Goida for the same reasons set forth above in the claim 5 rejection.
Regarding claim 8, Sooriakumar-Leitgeb-Zou-Dehe-Goida discloses the sound producing package structure of claim 5, and Goida discloses wherein the connecting component is conductive (¶ 0046).
The teachings of Goida relied upon above are combinable with Sooriakumar-Leitgeb-Zou-Dehe-Goida for the same reasons set forth above in the claim 5 rejection.
Regarding claim 17, Sooriakumar-Leitgeb-Zou-Dehe discloses the manufacturing method of claim 14.
Sooriakumar-Leitgeb-Zou-Dehe is not relied upon to disclose further comprising: forming a connecting component in contact with the chip and the integrated circuit chip.
In a similar field of endeavor, Goida discloses wherein the chip (18) overlaps the integrated circuit chip (30) in a normal direction of the bottom structure (36) of the shell (Fig. 3), applicable to a speaker chip (¶ 0057), and
Forming a connecting component in contact with the chip and the integrated circuit chip ((a) ¶ 0039: adhesive connecting component, or (b) ¶ 0046: wire connecting component 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
wherein the chip overlaps the integrated circuit chip in a normal direction of the bottom structure of the shell, and
forming a connecting component in contact with the chip and the integrated circuit chip.
the motivation being to reduce the size/footprint of the package and/or to protect the diaphragm from environmental debris (Goida - ¶ 0048); and (a) to secure the chip to the ASIC (Goida - ¶ 0039) or (b) to electrically connect the chip and ASIC (Goida - ¶ 0046)).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar in view of Leitgeb in view of Zou in view of Suvanto (US 2019/0241429 A1)
Regarding claim 11, Sooriakumar-Leitgeb-Zou discloses the sound producing package structure of claim 1.
Sooriakumar-Leitgeb-Zou is not relied upon to disclose further comprising a first mesh covering the first opening.
In a similar field of endeavor, Suvanto discloses further comprising a first mesh covering the first opening (¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: further comprising a first mesh covering the first opening,
the motivation being to prevent debris and/or moisture to enter the package housing (Suvanto - ¶ 0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687